UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-7226


CURTIS L. KING,

                  Plaintiff - Appellant,

          v.

OFFICER YANCEY YOUNG,

                  Defendant – Appellee,

          and

JON OZMINT; WARDEN CARTLEDGE; MAJOR LEWIS; CAPT. MURSIER;
LT. STEVEN; LT. CROUTCH; SGT. MACKY; SGT. WRIT; OFC.
CURHLEY; DOCTOR MCCREE; RN CRAWFORD; RN ANDREW; RN BLACK;
CYNTHIA CHERNECKI; SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,
Known and unknown officials in official and individual
capacity   security  medical;  THOMAS   A.   MOORE,  Medical
Director,

                  Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:11-cv-01455-RBH)


Submitted:   January 15, 2015                 Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Curtis L. King, Appellant Pro Se.     Kay Gaffney Crowe, BARNES,
ALFORD, STORK & JOHNSON, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Curtis L. King seeks to appeal the district court’s

order dismissing        his    42    U.S.C.         § 1983    (2012)    complaint.     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s final order dismissing the § 1983

complaint with prejudice was entered on the docket on June 16,

2014.     The notice of appeal was filed on July 29, 2014. *                     Because

King failed to file a timely notice of appeal or to obtain an

extension    or   reopening         of   the       appeal    period,    we   dismiss   the

appeal.     We dispense with oral argument because the facts and

legal     contentions    are    adequately            presented    in    the   materials




      *
       For the purpose of this appeal, we assume that the date
appearing on the envelope in which King mailed his notice of
appeal is the earliest date the document could have been
properly delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                               3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     4